Exhibit 10.16
ASPEN INSURANCE HOLDINGS LIMITED
2003 SHARE INCENTIVE PLAN
AMENDMENT TO THE
RESTRICTED SHARE UNIT AWARD AGREEMENT
THIS AMENDMENT (the “Amendment”) to the Restricted Share Unit Award Agreement
(the “Agreement”), is made effective as of the 27th day of October, 2009,
between Aspen Insurance Holdings Limited, a Bermuda corporation (the “Company”),
and Richard Houghton (the “Participant”).
RECITALS:
WHEREAS, the Company has adopted the Aspen Insurance Holdings Limited 2003 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Amendment. Capitalized
terms not otherwise defined herein shall have the same meanings as in the Plan
or the Agreement; and
WHEREAS, the Committee has determined to amend the Agreement to provide for
earlier vesting of certain of the Participant’s Restricted Share Units.
NOW THEREFORE, the Agreement is amended as follows:

1.   The tranche of Restricted Share Units that was scheduled to vest on May 1,
2010 (the “Original Vesting Date”) pursuant to Section 4(a) of the Agreement
(the “2010 Tranche”) shall vest in full on March 31, 2010 (the “New Vesting
Date”).   2.   If the Participant’s Employment with the Company or one of its
Affiliates is terminated prior to the Original Vesting Date (i) by the Company
or an Affiliate for Cause or (ii) by the Participant other than with Good Reason
or due to the Participant’s death or Disability, and if payment for the value of
the 2010 Tranche is made to the Participant pursuant to Section 6 of the
Agreement prior the date of such termination of Employment, the Participant
shall pay to the Company an amount in cash equal to the sum of (x) the Fair
Market Value of the Restricted Stock Units of the 2010 Tranche determined as of
the New Vesting Date and (y) the Fair Market Value of any Dividend Equivalents
paid with respect to the 2010 Tranche determined as of the New Vesting Date,
with such amount payable within five (5) business days following the date of
such termination of Employment.   3.   If the Participant’s Employment with the
Company or one of its Affiliates is terminated prior to the Original Vesting
Date (i) by the Company or an Affiliate for Cause or (ii) by the Participant
other than with Good Reason or due to the Participant’s death or Disability, and
if payment for the value of the 2010 Tranche has not yet been made to the
Participant pursuant to Section 6 of the Agreement before the date of such
termination of Employment, the Participant shall forfeit the 2010 Tranche for no
consideration.

Except as expressly amended herein, the provisions of the Agreement shall remain
in full force and effect.
This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

            ASPEN INSURANCE HOLDINGS LIMITED
      /s/ Chris Woodman       Name:   Chris Woodman      Title:   Group Head of
Human Resources     

AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:

                /s/ Richard Houghton       Name:   Richard Houghton     
Title:   Chief Financial Officer     

 